Title: From George Washington to Major General Philip Schuyler, 13 July 1777
From: Washington, George
To: Schuyler, Philip



Dear Sir
Head Quarters Pumpton Plains [N.J.] July 13th 1777.

I last Night received your Favor of the 9th Inst. I wrote to you Yesterday by Express, informing you of what I had done towards furnishing you with such Supplies as are in my power to give and the Obstacles that at present lie in the Way of granting you others that your Situation demands—I have in Addition to that sent, by Express, to peek’s Kill to order on thence to you as speedily as possible, forty Barrels of Powder and an equivalent Quantity of Lead.
It is astonishing that you had heard Nothing of General St Clair, and the Army under him so late as the 9th—I am totally at a Loss to concieve what has become of them—The affair is so mysterious that it even baffles Conjecture—I know not how to suppose it possible that they can be in any Rout towards us without our hearing something of them, and even if they had been all taken prisoners, one would imagine that the Account of it by some Channel or other would have come to your Knowledge. Sometimes I am led to doubt whether it may not be possible that they had recalled their Design of retreating from the Forts and returned to them, but here again it occurs, that they could have found some Means to communicate Intelligence of it to you. I impatiently wait more certain Accounts of their Fate—Mean Time I hope, you will leave Nothing in your power undone to check the Career of the Enemy.
This is the second Day, I have been detained here by the Badness of the Weather. As soon as it will permit I shall prosecute my March thro’ the Clove. I am Dear Sir Your most obedient Servant

Go: Washington

